Gaynor, J. :
This is a strange case. On meeting with difficulties in making his proofs on the trial, and being himself-of the opinion that he had not made out a case, the plaintiff’s attorney was allowed on his own *206motion to withdraw a juror. The court imposed the condition that the plaintiff pay the defendant’s taxable costs and disbursements within 10 days, in default of which the complaint should be dismissed. The conditions xyere not complied with and a judgment of dismissal was entered. The plaintiff appeals from that judgment and discusses several alleged errors of the trial Judge in the exclusion of evidence. The case and exceptions, consist of 11 pages, the brief for the appellant consists of 15 pages, and that for the defendant of 32 pages — an abuse with which we are growing painfully familiar. Uothing is said of the fact that the court did not dismiss the case, hut allowed the plaintiff to withdraw a juror, and that the dismissal is based solely on his default to comply with the conditions imposed. . i
The judgment should he affirmed.
Present—Woodward, Hooker, Gaynor, Rich and Miller, Jj.
Judgment unanimously affirmed, with ’costs.